Citation Nr: 1117885	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-40 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Title 38, Chapter 30, (Montgomery GI Bill), beyond December 3, 2000.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to December 1990.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2009 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which assigned a delimiting date of December 3, 2000 for an education allowance under the Montgomery GI Bill (MGIB), and denied an extension of this delimiting date.  The Veteran disagreed and perfected an appeal as to this issue.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 3, 1986 to December 2, 1990; the evidence does not show that the Veteran participated in four years of Reserve service.

2.  The delimiting date for education benefits, or ten years from the date of the Veteran's discharge from active service, was December 3, 2000.

3.  The Veteran's application for an extension of the delimiting period was received on January 2, 2009, more than one year from the date on which his original period of eligibility ended and beyond one year from the date on which she claims she was prevented him from pursuing an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond December 3, 2000, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1033(a),(c); 21.7050; 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law]; VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit].

Law and analysis

The Veteran served on active duty from December 3, 1986 to December 2, 1990.  She then joined the Naval Reserves in January 1991.  Although the Veteran is unsure of the date she left the Reserves, her Reserve Orders indicate an obligation dating from January 18, 1991 to May 19, 1994.  

In a January 2008 letter, the Veteran explained that she started using her education allowance under the MGIB in August 1991.  However, before earning her degree, the Veteran had to quit school to take care of her son.  She subsequently returned to school in February 2002 and graduated with a bachelor's degree in December 2003.  The Veteran indicated that she had to pay for the completion of her degree with Federal student loans because her GI Bill award had expired.  In essence, the Veteran now wishes to have what was left of her award be applied to her current student loans.  See the Veteran's letter to the RO, received on January 2, 2009.  

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which the veteran meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2010).

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the veteran timely applied for the extension [see 38 C.F.R. 21.1033(c)] and upon a showing that he or she was prevented from initiating or completing his or her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  See 38 C.F.R. § 21.7051(a) (2010).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2) (2010).

The RO assigned a delimiting date of December 3, 2000 for the Veteran's educational assistance under the MGIB.  The RO assigned this date because it is ten years from the Veteran's date of separation from active duty service on December 2, 1990.  See the January 5, 2009 letter from the RO to the Veteran.  After reviewing the record, the Board concludes that this December 3, 2000 date is in fact accurate, and that the Veteran has filed an untimely request for an extension of this date.

The Veteran's DD-214 indicates that she separated from active duty service on December 2, 1990, which is the date of the Veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  The evidence does not show, nor does the Veteran assert that she participated in a shorter period of active duty service where discharge or release was due to a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force.  Moreover, although it is clear that the Veteran joined the Naval Reserves in January 1991 shortly after her separation in 1990, it is neither claimed nor shown that she had the requisite four years of Reserve service needed to extend her delimiting date.  Accordingly to her Reserve Orders, her obligation only ran until May 19, 1994.  As discussed above, four years of Reserve service is required.  

Thus, the delimiting date was appropriately assigned as December 3, 2000, exactly ten years following her separation from active duty service.  See 38 U.S.C.A.             § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2010).

As noted above, the regulations allow for an extension of this ten-year delimiting period upon a showing that the Veteran timely applied for the extension, and upon a showing that he or she was prevented from initiating or completing his or her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  See 38 C.F.R. § 21.7051(a) (2010).  

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which the Veteran's original period of eligibility ended; or (2) one year from the date on which the Veteran's physical or mental disability no longer prevented her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or furnish notice of the time limit for filing of a claim will not extend the time periods allowed.  38 C.F.R. § 21.1033(a).

It is clear from the record that the Veteran knew her MGIB education allowance had expired in 2000 when she went back to school in 2002.  See the Veteran's January 2009 letter to the RO [indicating that she had to take out Federal student loans because her GI Bill allowance had expired].  Still, she did not file a request for the remainder of her MGIB allowance until January 2009, which is well over one year since the original period of eligibility ended [December 2000], and over one year since she resumed her program of education [February 2002].   Thus, because the application for an extension was not timely submitted - i.e., by December 2001 or by February 2003 - the extension is barred by law.

Though sympathetic to the Veteran's argument that "mitigating circumstances" forced her to stop pursuing her degree during her original period of MGIB eligibility [see the Veteran's August 2009 VA Form 9], unfortunately, the law clearly precludes benefits in these circumstances.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

In denying this appeal, the Board notes that the Veteran's arguments essentially constitute a theory of equitable relief.  The Secretary may authorize equitable relief for administrative error, on a case-by-case basis, under 38 U.S.C.A. § 503 (West 2002).  The Board, however, is without authority to grant equitable relief; rather the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, 6 Vet. App. at 425 (1994).

Accordingly, the Veteran's claim for an extension in the delimiting date must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit, as noted above, have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit sought on appeal is denied.





	(CONTINUED ON NEXT PAGE)
ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond December 3, 2000, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


